F I L E D
                                                      United States Court of Appeals
                                                              Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                                FEB 3 1998
                        FOR THE TENTH CIRCUIT
                                                        PATRICK FISHER
                                                                  Clerk

KENNETH B. JOHNSON,

           Plaintiff-Appellant,

v.                                           No. 97-8007
                                         (D.C. No. 96-CV-164)
JUDY UPHOFF, individually, and in              (D. Wyo.)
her official capacity as Wyoming
Department of Corrections Director;
JAMES FERGUSON, individually,
and in his official capacity as
Wyoming Department of Corrections
State Penitentiary Warden; WILLIAM
HETTGAR, individually, and in his
official capacity as Wyoming
Department of Corrections State
Penitentiary Assistant Warden;
BILLY KLINE, individually, and in
his official capacity as Wyoming
Department of Corrections State
Penitentiary Security Manager; JERRY
STEELE, individually, and in his
official capacity as Wyoming
Department of Corrections State
Penitentiary Medium Security Unit
Manager; RONALD G. RUETTGERS,
individually, and in his official
capacity as Wyoming Department of
Corrections State Penitentiary
Compliance/Audit Officer; DAVID
EBELL, individually, and in his
official capacity as Corrections
Officer, Wyoming Department of
    Corrections State Penitentiary; MIKE
    PACHECO, individually, and in his
    official capacity as Corrections
    Officer, Wyoming Department of
    Corrections State Penitentiary;
    JANELL THAYER, individually, and
    in her official capacity as Wyoming
    Department of Corrections State
    Penitentiary Counselor,

                Defendants-Appellees.




                              ORDER AND JUDGMENT *



Before PORFILIO, KELLY, and HENRY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

         Plaintiff appeals the district court’s dismissal of his civil rights complaint,

filed pursuant to 42 U.S.C. § 1983. The district court dismissed the complaint

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                            -2-
as frivolous and for failure to state a claim upon which relief can be granted.

We review the dismissal for an abuse of discretion, see McWilliams v. Colorado,

121 F.3d 573, 574-75 (10th Cir. 1997), and we affirm.

      Plaintiff was charged with introduction of contraband in a prison

disciplinary proceeding. The disciplinary committee held a hearing and found

plaintiff guilty of the offense. Plaintiff appealed, and the Warden upheld the

committee’s decision. Plaintiff then filed this § 1983 action, arguing that his due

process rights were violated in the disciplinary proceeding in several regards.

The district court thoroughly analyzed plaintiff’s claims and dismissed them

as frivolous and for failing to state a claim.

      We have reviewed the record, and we AFFIRM the district court’s Order

Dismissing Civil Rights Complaint for substantially the same reasons set forth

therein. This appeal is frivolous and counts as a “prior occasion” for purposes

of 28 U.S.C. § 1915(g). The mandate shall issue forthwith.



                                                     Entered for the Court



                                                     Paul J. Kelly, Jr.
                                                     Circuit Judge




                                           -3-